NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).


Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
Figures 3, 5, 6, 8, 9, and 10:  The text legends within the text boxes are blurry and nearly illegible (not uniformly thick and well-defined - 37 CFR 1.84(l)) as reproduced below, for example:  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine.

    PNG
    media_image1.png
    477
    502
    media_image1.png
    Greyscale



Information Disclosure Statement
Note the attached PTO-1449 form submitted with the Information Disclosure Statement. 
Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention the blending aspect of the invention, see ¶ [01], [0039], instant claim 11.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 1, line 4:  “the proportions” lacks antecedent basis.  The “proportions” of what are being referred to?

Claim 4, lines 4 and 7:  “the final grinded mixture” lacks antecedent basis - note claim 3.

Claim 5, lines 6, 9, and 12:  “the final grinded mixture” lacks antecedent basis; in line 9, “the water” lacks antecedent basis.  

Claim 6, line 2:  “the circuit for monitoring the quality of plurality of sensors” lacks antecedent basis.  Moreover, it is unclear what  “the quality of plurality of sensors” is attempting to describe.  In line 4, “the several units” lacks antecedent basis.  In line 5, “its parts” is of indeterminate scope.  

Claim 7, line 2:  “its parts” is of indeterminate scope.  

Claim 8, lines 1-2:  does “a remote server” have any relationship to the previously recited  remote server?

Claim 13, line 2:  “the one or more inputs” lacks antecedent basis; in line 5, “the operation” lacks antecedent basis; in line 7, “the proportions” lacks antecedent basis; in line 7, does “one or more ingredients” have any relationship to the previously recited  ingredients?; in line 8, does “an edible composition” have any relationship to the previously recited edible composition?

Claim 14, lines 1-2:  does “a final grinded mixture” have any relationship to the previously recited final grinded mixture?

Claim 16:  “the operation” lacks antecedent basis.

Claim 17:  “its parts” is of indeterminate scope.  

Claim 18, line 1:  does “communicating real time information” have any relationship to the previously recited communicating a real time information?  In line 3, “the communication interface” lacks antecedent basis.

Claim 19:  “the quality of plurality of sensors” lacks antecedent basis.  Moreover, it is unclear what  “the quality of plurality of sensors” is attempting to describe.  In line 2, “the  units” lacks antecedent basis.  In line 2, “its parts” is of indeterminate scope.  

Claim 20:  In line 2, “the  units” lacks antecedent basis.  In line 2, “its parts” is of indeterminate scope.  

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 13, 14, 15, 16, and 18     are rejected under 35 U.S.C. 103 as being unpatentable over SUNDARAM (US 20170116661 A1) in view of DISCENZO (US 8615374 B1).
The publication to SUNDARAM discloses a system (abstract; claims 1 to 12) comprising: a device configured for performing a plurality of functions based on one or more inputs received (paragraphs [0006], [0070]); wherein the plurality of functions comprises identifying, weighing, dispensing, cleaning, soaking, grinding, fermenting,
altering the proportions and storing of a one or more ingredients for the preparation of an edible composition (paragraphs [0070]-[0077]; figure-1); a communication interface (figure 6) configured for communicating the one or more inputs to the device and further communicating real-time information related to the plurality of functions performed, to a remote server via a wireless network (abstract, paragraphs [0093]; figures 2, 3, 6, "remote unit"); and the remote server (paragraphs [0023], [0033], [0041], [0059]) configured for continuously analyzing (paragraphs [0033]-[0034], [0059]-[0061]; figure-10) the real-time information related to the plurality of functions performed by the device by using artificial intelligence (AI) for generating the one or more inputs for the plurality of functions (paragraphs [0020]).  The subject matter of independent claim 1 differs from SUNDARAM in that claim 1 also comprises communicating real-time information related to the plurality of functions performed to the remote server via the wireless network. 
The patent to DISCENZO which also belongs to the same technology field of provides a system and/or method that facilitates providing real-time in situ measurements in an environment to a remote server (abstract; figure 26, "2644" claims 1, 12).   A user enters commands or information into the computer 2612 through input device(s) 2636.  Input devices 2636 include, but are not limited to, a pointing device such as a mouse, trackball, stylus, touch pad, keyboard, microphone, joystick, game pad, satellite dish, scanner, TV tuner card, digital camera, digital video camera, web camera, and the like.  These and other input devices connect to the processing unit 2614 through the system bus 2618 via interface port(s) 2638.  Interface port(s) 2638 include, for example, a serial port, a parallel port, a game port, and a universal serial bus (USB).  Output device(s) 2640 use some of the same or similar type of ports as input device(s) 2636.  Thus, for example, a USB port may be used to provide input to computer 2612, and to output information from computer 2612 to an output device(s) 2640.  Output adapter 2642 is provided to illustrate that there are some output devices 2640 like monitors, speakers, and printers, tower lights, LCD arrays, annunciators, among other output devices 2640, which require special adapters.  The output adapters 2642 include, by way of illustration and not limitation, video and sound cards that provide a means of connection between the output device 2640 and the system bus 2618.  It should be noted that other devices and/or systems of devices provide both input and output capabilities such as remote computer(s) 2644.  It is to be appreciated that the claimed subject matter can also employ input or output interfaces for analog or digital signals.  Computer 2612 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 2644.  The remote computer(s) 2644 can be a personal computer, a server, a router, a network PC, a workstation, a microprocessor based appliance, a portable digital assistant (PDA), a peer device or other common network node and the like, and typically includes many or all of the elements described relative to computer 2612.  For purposes of brevity, only a memory storage device 2646 is illustrated with remote computer(s) 2644.  Remote computer(s) 2644 is logically connected to computer 2612 through a network interface 2648 and then physically connected via communication connection 2650.  Network interface 2648 encompasses wire and/or wireless communication networks such as local-area networks (LAN) and wide-area networks (WAN), point to point wireless networks and ad hoc wireless mesh networks.  LAN technologies include Fiber Distributed Data Interface (FDDI), Copper Distributed Data Interface (CDDI), Ethernet, Token Ring and the like.  WAN technologies include, but are not limited to, point-to-point links, circuit switching networks like Integrated Services Digital Networks (ISDN) and variations thereon, packet switching networks, wireless networks (e.g., includes wireless Ethernet such as IEEE 802.11b, bluetooth, IEEE 802.15.4, Zigbee, etc.) and Digital Subscriber Lines (DSL). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the system of SUNDARAM with the ability to communicate real-time information related to the plurality of functions performed to a remote server via a wireless network as taught by DISCENZO for the purposes of enabling the system of SUNDARAM to enable providing information related to the system to remote locations (col. 43, lines 10-44).
Method claim 13 corresponds to the system claim 1, as the system claim is the mere implementation of the method claim 13. Therefore, the same observations related to the system is applicable to the method claim 13.  Hence, the subject matter of claims 1 and 13 are obvious over this prior art.  
Regarding dependent claims 2 and 18, see DISCENZO [figure 5; col. 13 lines 20-26].
Regarding dependent claim 9 and 16, see SUNDARAM at paragraphs
[0039], [0136]; claim 9.
Regarding dependent claim 14, see SUNDARAM at paragraphs [0072], [0075]-[0076]; claim 11.
Regarding dependent claim 15, see DISCENZO at figure 1 and claim 3 .

Claims 3-8, 10-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUNDARAM (US 20170116661 A1) in view of DISCENZO (US 8615374 B1) as applied to claims 1, 2, and 13 above and further in view of CN 104793545 and CN 100588328.
SUNDARAM in view of DISCENZO do not disclose the subject matter of these claims.
Regarding dependent claim 3, see DISCENZO for "storage unit" [figure 1, 5; claim 3], "plurality of sensors" [figure 6 and 12], "electronic unit, power" [figure 7 and 8]; and CN 100588328 in Figure 1 for "hopper", [figures 1-2] for "connecting unit", [claim 4] for "motor", [claim 10] for "speed and temperature".  
Regarding dependent claim 4, see SUNDARAM [paragraphs [0070], [0075]-[0076] ]; CN 104793545 [paragraphs [0032], [0036]; claim-9] for "container, refrigeration".  
Regarding dependent claim 5, see SUNDARAM for "temperature sensor" [paragraphs [0070]]; DISCENZO for "pH sensor, microbial sensor" [figure 5, "500", 18 "1806"; claims 9-10], "gas sensor, taste, pressure sensor" [figure 5 "500", 6 "606"; claim 3]; and CN 104793545 [paragraphs [0032]; claim-9] "container".  
Regarding dependent claim 6, 17 and 19, see SUNDARAM for "sensor module for circuit monitoring" [paragraph [0033]; claim 1]; CN 100588328 [ claim 7; figures 1, 2] for "self-locking device", (also DISCENZO for locking [figure 23 "2306"]).  
Regarding dependent claim 7 and 20, see CN 100588328 [figures 8-10] for "self-cleaning".  
Regarding dependent claim 8, see SUNDARAM [paragraphs 79-82; figure 1; claims 2, 4]; DISCENZO [touch screen, figure 6 and 7]; and CN 104793545 [paragraph [0028]; claim 9].  
Regarding dependent claim 10, see SUNDARAM [paragraph 81; figure 1]; CN 104793545 [paragraphs [0015], [0028]-[0029]; claims 1-2, 9].  
Regarding dependent claim 11, see DISCENZO [figures 1, 7; claim 3] for "hand-held device/ mobile phone and interface"; CN 104793545  [paragraphs [0002]-[0003], [0028]; figure 1]; CN 100588328 [figure 1] for "smart machine for grinding and blending/ mixing". 
Regarding dependent claim 12, see CN 104793545 [abstract] for "IoT enabled devices".
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the modified system and method of SUNDARAM with the features of claims 3-8, 10-12, 17, and 19-20 as disclosed by CN 104793545 and CN 100588328 for the purpose of controlling the production of foodstuffs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





26 May 2022